Exhibit 10.2

SUMMARY SHEET OF DIRECTOR COMPENSATION

The following summary sets forth annual rates of cash and equity compensation
for non-management directors, as adopted at the May 7, 2019 Board meeting, and
as updated at the April 9, 2020 and May 15, 2020 Board meetings. At the April 9,
2020 meeting, the Board reduced all cash compensation by 50%, to reflect a
reduced rate for quarterly pay periods in response to the economic downturn and
uncertainty caused by the COVID-19 pandemic. At the May 15, 2020 meeting, the
Board set the Lead Director compensation and modified the methodology used for
granting equity compensation.

 

Compensation Item

   Annual
Compensation
Rate
Approved
May 7, 2019      Annual
Compensation
Rate
Approved
April 9, 2020      Annual
Compensation
Rate
Approved
May 15, 2020  

Cash Compensation

        

Board Retainer

   $ 90,000      $ 45,000      $ 45,000  

Audit Committee

        

Chair Retainer

   $ 25,000      $ 12,500      $ 12,500  

Member Retainer

   $ 10,000      $ 5,000      $ 5,000  

Compensation Committee

        

Chair Retainer

   $ 20,000      $ 10,000      $ 10,000  

Member Retainer

   $ 8,000      $ 4,000      $ 4,000  

Nominating & Corporate Governance Committee

        

Chair Retainer

   $ 15,000      $ 7,500      $ 7,500  

Member Retainer

   $ 7,000      $ 3,500      $ 3,500  

Equity Compensation—Restricted Stock or Restricted Stock Units

        

Director Retainer

   $ 150,000      $ 150,000      $ 150,000  

Lead Director Additional Retainer1

   $ N/A      $ N/A      $ 125,000  

 

1 

The Lead Director receives a $125,000 equity retainer in addition to the
standard director equity retainer of $150,000.

Directors may defer their cash compensation by participating in the Company’s
Deferred Compensation Program
[http://www.sec.gov/Archives/edgar/data/58492/000119312517338471/d471937dex106.htm],
effective November 6, 2017 (filed November 9, 2017 as Exhibit 10.6 to the
Company’s Form 8-K).

Directors may receive the equity component of their compensation in restricted
stock or restricted stock units (“RSUs”). In either case, the awards generally
have a 12-month vesting period, ending on the day preceding the next annual
meeting of shareholders. Vesting accelerates in the event of death, disability
or, if the director’s service is terminated upon a change in control of the
Company. Historically, the number of shares or units awarded was calculated by
dividing the dollar value of the award by the closing price of the Company’s
stock on the grant date. However, the Board modified this methodology in light
of the recent stock price volatility and economic conditions related to the
COVID-19 pandemic. For the 2020 grant on May 15, 2020, the number of shares or
units awarded was calculated by dividing the dollar value of the award by the
average closing price of the Company stock for the 10 trading days following the
2019 fourth quarter earnings release, which was $45.85 per share. RSUs are
settled in shares of common stock and earn dividend equivalents at a 20%
discount to the market price of Company stock on the dividend payment date.
Directors may elect to defer settlement of the RSU award for 2 to 10 years after
the grant date.

The Company pays for travel expenses incurred by the directors to attend Board
meetings. Our management directors do not receive compensation for their Board
service.